DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, it is unclear if the frame is required absolutely or in the alternative to the shield. 
Claim 17 is rendered indefinite by the phrase “wherein container”, which makes unclear whether the previously recited container is being reference, or an additional container is being introduced.  
In claim 18, there is insufficient antecedent basis for “each mixing cell”.  Only one mixing cell is previously recited.  
Claim 19 is rendered indefinite by the phrase “DIN 53370:2006”, because one would need to purchase this document to understand the scope of the claim.  
Claim 20 depends from itself, causing lack of antecedent basis for several terms.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  While it is unclear what is being claimed as discussed above, in the alternative that the frame is absolutely required, applicant does not point out support from two distinct structures (a frame and a shield) each having 1 to 160 apertures.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9-11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosozawa (US 2008/0002521). Regarding claim 1, Hosozawa discloses a container comprising a reservoir (40A, 40B) and mixing tube (21,22), the mixing tube comprising a sleeve consisting of one or more films made of polymeric material (see [0015]), wherein the container comprises a stabilizing frame (23) with 1 to 160 apertures (see Fig. 2) arranged within the tube or the mixing tube contains a shied (23) with 1 to 160 apertures (see Fig. 2). Regarding claim 2, the container comprises a first (21) and second (22) polymeric film joined to a first and second surface of the frame each by one or more adhesive of seal seams (see [0015]).  Regarding claims 4, 5, 9 and 10, while it is unclear what is being claimed, the broadest reasonable interpretation is that due to the alternative language of claim 1, the frame is not absolutely required and that these claims fail to further limit in the alternative that the shield limitation of claim 1 is satisfied and also that the shield is not absolutely required and that claims 4 and 5 (but not 9 and 10) fail to further limit in the alternative that the frame limitation of claim 1 is satisfied. Regarding claim 6, the reservoir comprises two chambers (40A, 40B) and as seen in Fig. 4 a seam is disclosed. Regarding claim 7, each of the viscous materials is enclosed in a breakable sleeve or tube (40A, 40B). Regarding claim 11, “Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963), nonetheless, it is disclosed that the material is silicone (see [0062]).  Regarding claim 16, as seen in Fig. 4, a seal seam is disclosed, which is an outlet if broken.  Hosozawa discloses a container comprising a reservoir (40A, 40B) and mixing tube (21,22), the mixing tube comprising a sleeve consisting of one or more films made of polymeric material (see [0015]), wherein the container comprises a stabilizing frame (23) with 1 to 160 apertures (see Fig. 2) arranged within the tube or the mixing tube contains a shied (23) with 1 to 160 apertures (see Fig. 2). A period undulating shape is disclosed (see Figs 3 and 4).  Regarding claim 18, the mixing tube has been form-ft to the frame and defines a mixing cell (see Figs. 3 and 4).  
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etllin (US 2015/0343485).  While is unclear what is being claimed, as discussed above, Etllin discloses a container wherein a reservoir comprises a first (19) and second (20) chamber and a mixing tube is arranged between the first and second chambers (see Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hosozawa (US 2008/0002521) in view of Riccio (US 2011/0048998). The container of Hosozawa was discussed above.
A numerical value for elongation at break is not expressly disclosed. Riccio at [0041] to [0044] is relied
upon as evidence that films having elongation at break in the claimed range are well known in that art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hosozawa (US
2008/0002521). The container of Hosozawa was discussed above. A numerical value for burst pressure
is not explicitly disclose; however, making such pressure greater than one bar would have been obvious
to one of ordinary skill in the art to avoid unintentional release of material. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hosozawa (US
2008/0002521).  The container of Hosozawa was discussed above. A numerical value for the thickness of the frame is not explicitly disclosed.  Nonetheless, Hosozawa recognizes thickness of the frame as a result effective variable in [0054]; therefore, it would have been obvious to one of ordinary skill in the art to have optimized this recognized result effective variable.  
Response to Arguments
Applicant resolve several indefiniteness issues, but has introduced new indefiniteness issues.  
Contrary to applicant’s remarks, it is not clear that independent claim 1 requires a frame.  Alternative language concerning a shield instead of the frame is still recited.  
Applicant seems to argue that the frame of Hosozawa is not “stabilizing”. However, firstly, even if the frame is similar to the other 2 sheets, 3 sheets are more stable than 2 sheets.  Furthermore, Hosozawa expressly states that the frame can be thicker than the other 2 sheets in [0054].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774